Citation Nr: 1822926	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-62 148	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the U.S. Navy from March 1960 to March 1964, with subsequent service in the Navy and Army reserves, and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2016, the Veteran perfected a timely substantive appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) during service.

2.  Audiometry testing shows a current hearing loss disability disability for VA purposes; and the evidence is at least in equipoise as to whether the Veteran's symptoms of bilateral hearing loss disability have been continuous since service separation.

3.  Competent medical evidence shows a current tinnitus diagnosis; and the evidence is at least in equipoise as to whether the Veteran's symptoms of tinnitus have been continuous since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Service Connection - Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent here, sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as an organic disease of the nervous system (i.e., sensorineural hearing loss and tinnitus), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must also weigh the credibility and probative value of lay evidence against other evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b).

Bilateral Hearing Loss Disability 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The results of the Veteran's August 2013 VA audiological examination reflect, in part, puretone thresholds of 45 decibels or greater at 3000 and 4000 hertz, bilaterally.  Accordingly, the Board finds that the Veteran has a current bilateral hearing disability for VA purposes.

The dispositive issue is whether the Veteran's current hearing loss disability is related to his military service.  He asserts that his duties as an Aviation Electrician's Mate at Naval Auxiliary Air Station Kingsville, Texas (NAAS Kingsville) working near jet aircraft and noisy air compressors without the benefit of hearing protection caused his hearing loss disability.  See Veteran's statements dated March 2012, January 2013; Notice of Disagreement (NOD) dated September 2014; Appeal to Board of Veterans' Appeals (VA Form 9) dated December 2016.

The Veteran's military personnel records reflect that he served on active duty in the United States Navy as an Aviation Electrician's Mate (AE3), and that he was stationed at NAAS Kingsville.  Considering the nature of the Veteran's military service, the Veteran's accounts of his duties in service and exposure to acoustic trauma are consistent with the circumstances, conditions, and hardships of such service and are, therefore, competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during military service.

Service treatment records (STRs) reflect that the Veteran was given only whispered voice and spoken voice tests at enlistment in 1960 and at separation in 1964.  Although the whispered voice test is an alternative means of testing hearing, it cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Likewise, the spoken voice test is a subjective measure of hearing loss that provides little probative value.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The earliest medical evidence that references the Veteran's hearing loss is dated after his separation from active service.  In this regard, a July 1976 Army Reserve audiological examination reflects that puretone thresholds were normal in the Veteran's right ear, but the puretone threshold at 4000 hertz was 25 decibels in the left ear, indicating hearing loss at higher frequencies.  See Hensley, 5 Vet. App. at 157.  A March 1990 Army National Guard audiological examination notes puretone threshholds indicating bilateral hearing loss at 4000 hertz in the right ear and at 3000 hertz and above in the left ear.

In August 2013, the Veteran underwent a VA audiology examination, which confirmed a diagnosis of bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss disability was not related to service because medical literature does not support late-onset hearing loss due to acoustic trauma, but rather occurs immediately, which was not the case with this Veteran.  However, the examiner failed to acknowledge the Veteran's in-service acoustic trauma, namely noise from jet engines and compressors, and she did not explain why the Veteran's current hearing loss disability is not related to such trauma.  Not only is the opinion inadequate, it is of little probative value on the question of etiology of the Veteran's hearing loss disability.

In support of the claim, the Veteran submitted statements describing his in-service duties as an Aviation Electrician's Mate working in a maintenance hangar and in close proximity to jet aircraft engines and noisy air compressors at NAAS Kingsville eight hours each work-day for over three years without the benefit of hearing protection.  See Veteran's statements dated March 2012, January 2013; see also NOD dated September 2014; Appeal to Board of Veterans' Appeals (VA Form 9) dated December 2016.  Attached to his VA Form 9 are several diagrams and photographs of NAAS Kingsville that the Veteran submitted to demonstrate the close proximity of his in-service work area and residential quarters to jet flight operations.  See Attachments D, D-1, E, F, G, and H submitted with VA Form 9.

The Veteran's statements are consistent with his military personnel records, which show that he was trained as an Aviation Electrician's Mate (AE3), and was stationed at NAAS Kingsville.

Notwithstanding the August 2013 VA medical opinion, the Board reiterates that sensorineural hearing loss is a chronic disease, and is therefore presumed to have been incurred in service if the evidence demonstrates a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.

Throughout the course of this appeal, the Veteran has contended that bilateral hearing loss began during service and has continued to worsen since service separation.  See Veteran's statement dated January 2013; VA Form 9 dated December 2016.  While the Veteran, as a lay person, is not competent to diagnose his hearing loss disability for VA purposes or to opine as to its etiology, he is competent to report his own personal experiences and observations, such as his difficulty with hearing that began during his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The Board finds credible the lay assertions of the Veteran regarding the onset of bilateral hearing disability loss during service and bilateral ear hearing loss symptomatology since service, given the demonstrated in-service acoustic trauma, current diagnosis of bilateral hearing loss, and the lack of probative evidence to the contrary.

For these reasons, the Board finds that, the evidence is at least in equipoise as to whether the Veteran had continuous post-service symptoms of hearing loss.  Resolving any doubt in the Veteran's favor, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss disability renders moot other theories of service connection.

Tinnitus

The Veteran also contends that he has tinnitus related to his acoustic trauma during active service.  

A veteran is competent to report matters within his or her own personal knowledge such as experiencing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears which is capable of lay observation); See Barr, 21 Vet. App. at 308-09.  As discussed above, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau, 492 F.3d at 1377.  The Veteran's August 2013 VA audiological examination reflects a diagnosis of tinnitus.  Considering that the Veteran is competent to report that he currently has tinnitus, and that there is competent medical evidence of such diagnosis, the Board finds that the Veteran has a current disability of tinnitus.

Again, in-service acoustic trauma has been conceded in this case.  The record reflects that the Veteran's in-service duties were those of an Aviation Electrician's Mate (AE3), and that he was exposed to acoustic trauma, namely from jet aircraft engines and compressors, and his reported noise exposure is consistent with the circumstances, conditions, and hardships of his service.

The Veteran has further stated that he began experiencing tinnitus during service, and that he has had it ever since.  See NOD dated September 2014; VA Form 9 dated December 2016.  The Board finds the Veteran's statements credible.
STRs do not show any tinnitus complaints, treatment, or diagnoses.  As noted, the Veteran had normal clinical evaluations of the ears during his enlistment examination in February 1960, and again during his separation examination in February 1964.  However, as stated above, the Board finds that the Veteran was exposed to acoustic trauma during service.

With regard to etiology, the Board acknowledges an unfavorable opinion provided by the August 2013 examiner that the Veteran's tinnitus was less likely as not caused by or related to military noise exposure.  The opinion is based on the lack of supporting documentation that tinnitus began during service, and because medical literature does not support late-onset tinnitus due to acoustic trauma, but rather occurs immediately, which, the examiner opined, was not the case with this Veteran.  Of note, the examiner recorded that the Veteran reported onset of tinnitus "around 1967," which was three years after his separation from service.  However, assuming that the examiner correctly recorded the Veteran's response during the examination, it must be weighed against his statements made during the pendency of his claim that tinnitus onset during service.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana, 24 Vet. App. 433-34.  The Board finds the Veteran's lay statements that his tinnitus manifested in service and persisted since that time to be both competent and credible.

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran had continuous post-service symptoms of tinnitus.  Resolving any doubt in the Veteran's favor, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for tinnitus renders moot other theories of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


